Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 1 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 2 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 3 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 4 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 5 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 6 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 7 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 8 of 9
Case 19-10604   Doc 18   Filed 05/06/19 Entered 05/06/19 16:46:22   Desc Main
                           Document     Page 9 of 9
